Citation Nr: 1510946	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-33 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability.

2.  Entitlement to service connection for broken facial bones to include a broken jaw.

3.  Entitlement to service connection for a rib disability.

4.  Entitlement to service connection for a bilateral leg disability.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to service connection for a bilateral arm disability.

7.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to nonservice-connected pension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1983 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

With regard to the appellant's service connection claims for broken facial bones (to include a broken jaw), a rib disability, and disabilities of the bilateral legs, hips, and arms, and his petition to reopen his previously denied claim for service connection for a back disability; these claims were adjudicated in a February 2012 rating decision, and the appellant filed a timely notice of disagreement in June 2012.  As the appellant has not yet been provided with a related statement of the case, this must be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With respect to the claims for nonservice-connected pension and PTSD, the appellant requested a video conference hearing before a Veterans Law Judge in his December 2012 substantive appeal to the Board.  He was scheduled for such a hearing in August 2014, but prior to the hearing, he requested that it be rescheduled to a later date.  See 38 C.F.R. § 20.704(c) (2014).  The appellant has not been rescheduled for another hearing and he has not withdrawn his hearing request.

Because the Board may not proceed with adjudication without affording the appellant this hearing, a remand is required.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  

The RO is advised that recent mail in the file, sent to the appellant's former address at his place of incarceration, was returned "RTS Parole."  As it is likely that the appellant has a new address, the RO should clarify his current address before notifying him of the time, date and location of the scheduled hearing.   

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the claims of service connection for broken facial bones, a rib disability, and disabilities of the bilateral legs, hips, and arms; and on reopening the claim for a back disability.  Inform the appellant that if he wishes to have these claims adjudicated by the Board, he must file a timely substantive appeal (VA Form 9).

2.  Schedule the appellant for a video conference hearing at the RO before a Veterans Law Judge.  He must be notified by letter of the date, time, and place of that hearing at his current address.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

